   8:14-cr-00178-RFR-SMB Doc # 95 Filed: 10/20/20 Page 1 of 1 - Page ID # 314




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                    8:14CR178

          vs.
                                                                         ORDER
ROBERTO CARLOS ORTIZ-CERVANTES,

                         Defendant.


          This Court denied Defendant’s Motion to Vacate, Set Aside, or Correct Sentence
pursuant to 28 U.S.C. § 2255 and entered judgment against Defendant on May 21, 2019.
(Filing No. 92 and 93.) On October 19, 2020, Defendant filed a “Request to Assign Legal
Counsel.” (Filing No. 94.) In his Request to Assign Legal Counsel, Defendant states he does not
want an attorney to file a motion, he just wants counsel “to discuss details/aspects of the case and
possible options.” (Id.)


          Defendant has not stated a specific reason or explained why he now needs advisory
counsel. There has not been any activity in this case since May of 2019. The Court sees no reason
why counsel should be appointed at this time.

          Accordingly,

          IT IS ORDERED that Defendant’s Request to Assign Legal Counsel (Filing No. 94) is
denied.

          Dated this 20th day of October, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
